DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 2/110/2022 and 2/22/2021 have been considered.
Drawings
The drawings filed on 2/22/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 2/22/2021 are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “a third conductive feature over and electrically coupled to the first conductive feature, the third conductive feature comprising aluminum; a bond layer over the third conductive feature and the second conductive feature; a first bond pad extending through the bond layer and electrically coupled to the third conductive feature; and a second bond pad extending through the bond layer and electrically coupled to the second conductive feature, wherein a top surface of the second bond pad is level with a top surface of the first bond pad and a top surface of the bond layer, and wherein the first bond pad has a first height less than a second height of the second bond pad” in combination with the remaining claimed features.
Regarding claim 9, the prior art does not disclose “a third conductive feature over and electrically coupled to the first via; a bond layer over the third conductive feature and the second conductive feature; a first bond pad extending through the bond layer and electrically coupled to the third conductive feature; and a second bond pad extending through the bond layer and the second dielectric layer, the second bond pad being electrically coupled to the second conductive feature” in combination with the remaining claimed features.
Regarding claim 15, the prior art does not disclose “a third metal feature over and electrically coupled to the first metal feature; a first dielectric layer over the second metal feature and the third metal feature and covering a top surface and side surfaces of the third metal feature; a first conductive via penetrating through the first dielectric layer to contact the third metal feature; and a second conductive via penetrating through the first dielectric layer to contact the second metal feature, wherein a bottom surface of the second conductive via is below a bottom surface of the third metal feature” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899